Lest this decision be misinterpreted as a precedent by bench and bar, I think it should be pointed out that the record herein shows that in this case the bill was brought by a mortgagee who had resorted to the practical expedient of settling his already pending foreclosure case by accepting a deed from his mortgagor. After doing so he discovered that there had been recovered against the mortgagor a judgment apparently affecting the mortgaged premises. This title clouded the legal title mortgagee thought he had acquired from the mortgagor in satisfaction of the mortgage, whereupon he renewed his foreclosure by bringing the bill in this case framed in a double aspect, that is, to have adjudicated the fact that the judgment lien was inferior to his own and that the mortgagor's deed, being in satisfaction of a lien superior to the claim of defendant as a junior incumbrancer, should accordingly be decreed superior to the junior incumbrancer's rights, unless the junior incumbrancer elected to redeem.
Properly analyzed, the bill was nothing more than a proceeding for strict foreclosure of the mortgage by the mortgagee, who already had acquired title to the mortgaged property, but had acquired it from a mortgagor whose title had become clouded by a judgment which complainant asserted was inferior to the rights he had acquired pursuant to his mortgage.